Appeal by defendant from sentences of the Supreme Court, Kings County, imposed July 21, 1977, upon his conviction of robbery in the first degree and criminal possession of a weapon in the third degree, upon his plea of guilty. Sentences reversed, on the law, and case remitted to the Criminal Term for resentencing in accordance herewith. At the time defendant was sentenced on these convictions for robbery and weapons possession, he was serving a sentence imposed by the Federal courts. His counsel requested that the New York sentences be imposed concurrently with the Federal sentence which defendant was then serving, but the court, in stating that it had "no control over that”, indicated it lacked the power to do so. This was error (see Penal Law, § 70.25, subd 4). Without expressing any opinion as to the advisability of imposing these sentences to rim concurrently with defendant’s Federal sentence, we believe that the case should be remitted to Criminal Term in order that the Justice presiding may, for the first time, consider the exercise of his discretion in this regard. Martuscello, J. P., Bamiani, Shapiro and O’Connor, JJ., concur.